Broyles, O. J.
Under the facts of the case, as disclosed by the record, the jury were authorized to find that the evidence, though circumstantial, was sufficient to show that the venue of the offense charged was in Jefferson county, and to exclude every reasonable hypothesis save that of the defendant’s guilt. The finding of the jury being supported by evidence and approved by the trial judge, this court is without authority to interfere with it.

Judgment affirmed.

MacIntyre and Guerry, JJ., concur.